341 F.2d 578
65-1 USTC  P 9237
CORA-TEXAS MANUFACTURING COMPANY, Inc., Appellant,v.UNITED STATES of America, Appellee.
No. 21309.
United States Court of Appeals Fifth Circuit.
Feb. 12, 1965, Rehearing Denied March 5, 1965.

Paul G. Borron, Jr., G. T. Owen, Jr. Plaquemine, La., Borron, Owen, Borron & Delahaye, Plaquemine, La., of counsel, for appellant.
Edward Lee Rogers, Atty., Dept. of Justice, Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Atty., Dept. of Justice, Washington, D.C., Louis A. LaCour, U.S. Atty., New Orleans, La., I. Henry Kutz, Atty., Dept. of Justice, Washington, D.C., for appellee.
Before JONES and BROWN, Circuit Judges, and SHEEHY, District Judge.
PER CURIAM:


1
The apparently complex facts out of which this income tax refund suit grew, the issues and contentions of the respective parties are set out in the District Court's opinion.  Cora-Texas Mfg. Co. v. United States, E.D.La.1963, 222 F. Supp. 527.  We agree with the District Court's conclusion that the corporate Taxpayer did not show that it was entitled to the refund claimed.


2
Affirmed.